—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered February 20, 1997, convicting him of scheme to defraud in the first degree, criminal possession of stolen property in the fourth degree, and petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Altman and McGinity, JJ., concur.